14 N.Y.3d 837 (2010)
68-49 WOODHAVEN BOULEVARD HOLDING CORP. Appellant,
v.
EXXON MOBIL CORPORATION, Formerly Known as MOBIL OIL CORPORATION, Defendant and Third-Party Plaintiff-Respondent.
AC WOODHAVEN INC. et al., Third-Party Defendant-Appellants.
Court of Appeals of New York.
Submitted February 1, 2010.
Decided April 29, 2010.
Motion for leave to appeal, insofar as made by third-party appellants, dismissed upon the ground that they are not parties aggrieved (see CPLR 5511); motion for leave to appeal otherwise denied.